Title: To James Madison from Joseph Anderson, 19 September 1816
From: Anderson, Joseph
To: Madison, James


        
          Sir
          Washington City 19th Sepr 1816
        
        Being desirous that the application which I now make, Shoud reach you, with as little delay as possible, I have taken leave to transmit the enclosed letters directly to you, instead of the more usual course, through the Secretary of State, an aditional consideration is; that at this time, I know not where a letter wou’d find Colonel Monroe, whether at Loudon or Albemarle.
        I am well acquanted With the Gentlemen, who have recommended Captain Phillips; Mr. Haywood, was formerly one of the Judges of the Supreme Court of North Carolina, has been removed to West Tennessee about Six or Seven years—is a man of The first order of Tallents, and in other respects Occupys a high Standing in the State. Mr Whiteside was a Senator in Congress, and is also a man of high Standing at the Barr. The other two Gentlemen, Mr. Tatham and Mr Balcch, are both men of real respectability. I am not personally acquainted with Captain Joseph Phillips, though I have been with his Father many years Since—he is of a verry respectable and Strong family in West Tennessee—and I have Often heard him Spoken of, by Some respectable men of my acquaintance, as a young man of good talents, exemplary in his whole deportment, and Universally esteemd—his appointment to the Office of Secretary of the Territory, wou’d I have good reason to beleieve from his Charecter as a man, and his Services as an Officer—be highly gratifying to a great number of the people of Tennessee—and particularly to that Section of it, (which has lately evinced Some discontents) called West Tennessee. Accept assurance of my high and most respectful consideration.
        
          Jos: Anderson
        
      